               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


SHIRLEY MILLER,                  )
                                 )
          Plaintiff,             )
                                 )
                                 )
                                 )
     v.                          ) No. 18 C 5373
                                 )
                                 )
MEGAN J. BRENNAN, Postmaster     )
General of the United States     )
Postal Service.                  )
                                 )
          Defendants.            )


                  Memorandum Opinion and Order

     Plaintiff Shirley Miller has been an employee of the Postal

Service for over forty years. In 2004, she suffered a work injury

that required surgery and physical therapy. She returned to work

in 2005 with physical restrictions that her employer accommodated

for over a decade. But in September of 2015, plaintiff was forced

to take leave after a series of medical forms she submitted to her

employer gave vastly different accounts of the restrictions her

condition necessitated. The confusion was sorted out by mid-

November, and plaintiff returned to her previous modified position

as a mail processing clerk on November 23, 2015. Plaintiff was
paid for all but a day or two of the time she was on leave.1 She

then filed this lawsuit claiming that her employer failed to

accommodate her disability during the time she was on leave and

that it retaliated against her for engaging in protected activity.2

Because the record does not support either claim, summary judgment

in the Postal Service’s favor is appropriate.

      Nearly all of the facts are undisputed. Beginning in January

of 2009, plaintiff worked as a mail processing clerk in the

Transportation Department, where her job duties were modified to

accommodate her physical restrictions. She worked in that position

without incident until around May of 2015, when she, along with

all   other   employees   at   her   facility   who   had   modified   job

assignments, were asked to fill out updated “CA-17 Forms”3 to



1 At oral argument, plaintiff’s attorney stated that her damages
would amount to “at least the couple months that she was out of
service,” which he estimated to be on the order of six to eight
thousand dollars. Transcript of 02/24/2020 hearing at 1:14-15,
1:19 (RD). But plaintiff testified that she was paid for all but
a couple of days of her leave and admitted as much in response to
defendant’s factual statement. See Pl.’s Resp. to Def.’s L.R. 56.1
Stmt. ¶ 36.
2 Although the amended complaint captions the first of these

claims,   “REHABILITATION   ACT/ADA  DISCRIMINATION   FAILURE   TO
ACCOMMODATE,” the only theory plaintiff advances in response to
defendant’s motion is that defendant failed to accommodate her
disability. To the extent the complaint may be construed as
asserting a claim that defendant discriminated against her by
taking an adverse action motivated by her disability, she has
forfeited that claim by failing to respond to defendant’s argument
that it lacks prima facie evidentiary support.
3 A CA-17 Form is “a Department of Labor document that contains



                                     2
determine   whether   their   modifications   remained   appropriate.

Plaintiff was surprised at the request, as she had not been asked

to provide updated medical documentation in the six years of her

modified mail processing clerk position. Plaintiff told William

Pouncy, the Leave Control Manager at her facility, that she was a

“permanent rehab employee,” meaning that her modifications were

permanent as no change in her status was expected. But Pouncy told

her to submit an updated CA-17 Form anyway and said she could find

one online. Prior to these events, on May 6, 2015, plaintiff sent

an email to the Postmaster General complaining that the Postal

Service was forcing older employees to retire.4

     On June 9, 2015, plaintiff provided a CA-17 Form completed

and signed by her doctor based on a medical examination conducted

on May 27, 2015. That form (“Version 1”) stated that plaintiff had

no physical restrictions, could lift 15-40 pounds per day, and

could perform all tasks either continuously or intermittently for

8 hours a day. Based on that information, the Postal Service sent




information as to an employee’s ability to return to work.” Def.
L.R. 56.1 Stmt. ¶ 17.
4 Also prior to these events, in January and November of 2014,

plaintiff filed EEO complaints regarding a driver who assaulted
her. Plaintiff asserts these facts in her L.R. 56.1 Statement, but
she does not expand upon them in any way that might reasonably
suggest that the actions she complains about were taken in
retaliation for these EEO complaints. Accordingly, even assuming
that the complaints qualify as protected activity, they have no
apparent relevance to her claims.

                                  3
plaintiff a letter informing her that she was to return “full duty”

to her position as a Mail Processing Clerk effective September 5,

2015. Plaintiff realized at that point that the information her

doctor had provided in Version 1 was mistaken, so she provided a

second CA-17 Form on September 3, 2015 (“Version 2”). Version 2

was based on the same May 27, 2015, medical examination, but it

identified a number of significant restrictions, including that

plaintiff could only intermittently lift 5-10 pounds and that she

could not pull or push, engage in simple grasping, perform “fine

manipulation (includes keyboarding),” reach above her shoulder,

drive a vehicle, or operate machinery. Based on the restrictions

stated in Version 2, the Postal Service determined that plaintiff

was unable to perform any work for which she was qualified,

including    the    modified     position    she    had     held     since   2009.

Accordingly, Pouncy sent plaintiff home and told her that until

the Postal Service understood the nature of her restrictions, she

would not be permitted to work.

       Over the next several weeks, plaintiff provided a succession

of revised CA-17 Forms. In Version 3, which she submitted on

September 14, 2015, the “simple grasping” restriction was crossed

out.    In   Version   4,   submitted       two    days     later,    the    “fine

manipulation”      restriction    was   also      crossed    out.     Version   5,

submitted on September 21, was a clean version that incorporated



                                        4
the cross-outs of Versions 3 and 4. All of these versions were

based on the original examination date of May 27, 2015, and were

initialed by plaintiff’s doctor.

       After receiving these forms, Pouncy told plaintiff that he

could not give her a modified work assignment until she provided

an    unedited,   signed    CA-17      Form      based    on   an       updated   medical

examination.      On October 23, 2015, a Postal Service nurse sent a

letter to plaintiff’s doctor seeking clarification of her status

and providing a blank CA-17 Form for the doctor to complete.

Plaintiff returned a sixth and final CA-17 Form on November 18,

2015. This version included a new examination date, did not include

any    handwritten      edits,        and       stated    that      plaintiff       could

intermittently lift 15-40 pounds, continuously stand and walk,

intermittently      bend    and       pull,       intermittently          perform    fine

manipulation and simple grasping, continuously operate machinery,

and reach above her shoulder. On November 23, 2015, the Postal

Service extended plaintiff an Offer of Modified Assignment as a

Modified Mail Processing Clerk, which plaintiff accepted.

       The foregoing facts are undisputed. Where the parties’ views

diverge is on the question of whether the modified position

plaintiff    occupied      as    of    early       2015   was       a    “limited    duty

assignment,” which the Postal Service Handbook (“Handbook”) and

Employment and Labor Relations Manual (“ELM”) describe as “a



                                            5
temporary accommodation” that is provided “during the recovery

process when the effects of the injury are considered temporary,”

and    which   requires     the    employee    to     provide      periodic   updates

regarding her condition, or instead a “rehabilitation assignment,”

which provides “permanent modified positions” “when the effects of

an injury are considered permanent or when the employee has reached

maximum medical improvement,” and which does not require ongoing

medical    substantiation.         See   Pl.’s      L.R.    56.1     Stmt.,   Exh.    3

(Handbook) and Def.’s L.R. 56.1 Stmt., Exh. 27 (ELM). Because there

is some evidence supporting each party’s view, the issue is

genuinely      in    dispute.       Nevertheless,          summary     judgment      is

appropriate because the dispute, while genuine, is not material to

the outcome of the case. See Bunn v. Khoury Enterprises, Inc., 753

F.3d   676,    681   (7th   Cir.    2014)     (“[a]    ‘material      fact’   is   one

identified by the substantive law as affecting the outcome of the

suit.”)(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

       Even assuming that plaintiff was not required by the terms of

the Handbook or the ELM to submit updated medical information to

maintain her modified job assignment, Pouncy’s insistence that she

provide a recent, accurate, and unedited CA-17 Form as part of a

facility-wide initiative cannot reasonably be construed as an

unwillingness to accommodate her disability. Pouncy testified that



                                          6
plaintiff    held   a   “limited   duty,   modified-job     assignment”      and

explained that the reason her position was not considered permanent

was that “[n]o paperwork was submitted for her to be in the injury

comp department.” Pouncy Dep., Def.’s L.R. 56.1 Stmt. Exh. 2 at

11, 14. Although plaintiff disputes that her modified position was

temporary, even she sometimes referred to it as a “limited duty”

assignment, see, e.g., Miller Dep., Pl.’s L.R. 56.1 Stmt., Exh. 1

at 117-121; 207:22-23 (“Giving me the [2008] job offer was a

modified job offer for limited and light duty”), and she does not

controvert Pouncy’s explanation for why her modifications were not

considered permanent. At all events, even if Pouncy was wrong about

plaintiff’s status or the need for her to update her medical record

to   maintain   her     modifications,     the   only    evidence     plaintiff

identifies to suggest that his view was anything other than an

innocent mistake is the fact that his request came on the heels of

plaintiff’s email to the Postmaster General complaining about age

discrimination.

      It is here that plaintiff’s failure-to-accommodate claim

dovetails with her retaliation claim. Plaintiff’s central theory

is that Pouncy required her to submit updated medical information,

then used the information she provided to prohibit her from working

in   any    position    that   accommodated      her    disability,    all    in




                                      7
retaliation for her email to the Postmaster General.5 But plaintiff

admits that she was not singled out to provide updated CA0-17

Forms;   that   the   forms   she   provided     contained   irreconcilable

accounts of her condition; and that at least one of the versions

she provided facially prevented her from working in any capacity.

Even if these facts are not fatal to plaintiff’s claims, the

argument she spins from them is untenable. Plaintiff argues that

the   Postal    Service    should   have    ignored   the    salmagundi   of

conflicting information she provided in her CA-17 Forms as the

obviously mistaken product of her confusion and should have acted

more quickly to get to the bottom of her condition. But if that

theory finds any support in the case law, plaintiff has not pointed

to it. Particularly suspect is plaintiff’s suggestion that her

employer   should     or   even   could   have   ignored    the   substantial

restrictions her doctor enumerated in Version 2, which she admits

rendered her unable to perform any job for which she was qualified.




5 Plaintiff also argues that her supervisors retaliated against
her by revoking her email privileges after she emailed the
Postmaster General to complain about age discrimination. But
plaintiff must show that the email restriction was “more disruptive
than   a   mere   inconvenience    or   an   alteration    of   job
responsibilities.” Boss v. Castro, 816 F.3d 910, 918-19 (7th Cir.
2016). She has not done so, offering only the barebones statements
that her job required her to communicate with other employees by
email and that “it became difficult to do [her] job” after her
email privileges were revoked. See Miller Decl., Pl.’s L.R. 56.1
Stmt., Exh. 1 at ¶ 18.

                                      8
       When the record is viewed as a whole, the only reasonable

inference is that Pouncy appropriately—or, at worst, mistakenly—

asked plaintiff to submit updated evidence of her medical condition

to     ensure    that   her   years-old      job    modifications        remained

appropriate, then discharged the Postal Service’s obligation to

engage    in    an   interactive   process    to    identify    and   implement

appropriate     accommodations.    The    fact     that   the   Postal   Service

offered plaintiff a modified position—which she accepted—just days

after receiving the only unedited, signed version of the CA-17

Form     that    accurately    described      her     physical     limitations

demonstrates that the process was successful. Summary judgment on

plaintiff’s failure to accommodate claim is appropriate. See Bunn,

753 F.3d at 683 (affirming summary judgment based on undisputed

evidence that employer provided reasonable accommodation).6 And

because the record does not suggest either that plaintiff suffered

a materially adverse action as a consequence of her email to the

Postmaster General, or that there was any causal link between that

email and the remaining conduct she complains about, summary

judgment on her retaliation claim is warranted as well. See Boss

816 F.3d at 918 (“[a] causal link requires more than the mere fact


6 That the Postal       Service denied plaintiff’s handwritten note
requesting a “light     duty” assignment does not change the analysis,
as the note came at     a time when plaintiff’s ability to perform any
work was uncertain      and contained nothing to clarify her medical
condition.

                                      9
that an employer’s action happens after an employee’s protected

activity.”).

                                   ENTER ORDER:




                                   ________________________
                                   Elaine E. Bucklo
                                   United States District Judge

Dated: March 16, 2020




                              10
